Citation Nr: 0608734	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  00-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for PTSD.

2.  Entitlement to service connection for a nervous condition 
and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1971 to 
November 1973  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The veteran's claim for service connection for an acquired 
psychiatric disorder, inclusive of post-traumatic stress 
disorder (PTSD), was first considered and denied by the RO in 
a March 1998 rating decision.  The RO sent him a letter on 
April 8, 1998 notifying him of that decision and apprising 
him of his procedural and appellate rights.  The veteran did 
not file a timely notice of disagreement (NOD) in response to 
that decision, to initiate an appeal.  His NOD, although 
signed and dated April 2, 1999, was not actually received at 
the RO until April 20, 1999, so more than one year after 
notification of that decision.  See 38 U.S.C.A. § 7105(c) 
(West 2002) (if an NOD is not filed within one year of notice 
of the RO's decision, the RO's determination becomes final 
and binding on the veteran based on the evidence then of 
record).  See also 38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.302 (2005) etc.  

Also in his April 1999 statement, the veteran indicated he 
was filing a claim for service connection for acquired 
psychiatric disorders other than PTSD (namely, a nervous 
condition and major depression).  He submitted an additional 
duplicate statement later in April 1999.  And in the February 
2000 rating decision at issue, the RO denied - as not well 
grounded - his claim for service connection a nervous 
condition and major depression.  There was no mention of the 
claim for PTSD, specifically, as the RO already had sent the 
veteran a letter on May 10, 1999 indicating he did not file a 
timely appeal concerning that claim.



All of the immediately subsequent statements and 
correspondence between the veteran, his representative, and 
the RO only mentioned or concerned his claim for service 
connection for a nervous condition and major depression.  
There was no mention of his earlier denied claim for PTSD.  
This included his March 2000 NOD in response to the RO's 
February 2000 decision at issue, the May 2000 
statement of the case (SOC), his June 2000 substantive appeal 
(VA Form 9), his representative's June 2000 statement (VA 
Form 646), and the August 2000 supplemental statement of the 
case (SSOC).

The more recent statements and correspondence, however, 
including the February 2005 SSOC, June 2005 statement from 
the representative (in lieu of VA Form 646), June 2005 SSOC, 
and another statement from the representative in September 
2005 (also in lieu of VA Form 646) list the claim for service 
connection for an acquired psychiatric disorder as inclusive 
of PTSD, i.e., so not just for a nervous condition with major 
depression - although the representative's most recent 
statement (appellant's brief) in January 2006 again list the 
issue as only entitlement to service connection for a nervous 
condition and major depression.

In any event, since there was a prior decision in Marcy 1998 
denying service connection for PTSD that was not timely 
appealed, there must be new and material evidence since that 
decision to reopen this claim.  38 C.F.R. § 3.156(a) (1999).  
This is the threshold preliminary determination concerning 
this claim because, in turn, it affects the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  See 
Barnett at 1383-1384.



Conversely, since there was not a prior, unappealed, decision 
concerning the claim for service connection for a nervous 
condition with major depression, new and material evidence is 
not required before considering this claim on the full merits 
(this additional claim was not initially adjudicated by the 
RO until the February 2000 rating decision at issue - which 
the veteran timely appealed to the Board).  New and material 
evidence is only required concerning his claim for PTSD, 
specifically.

Regardless, further development is required before deciding 
this appeal.  So, for the reasons discussed below, the claims 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA potentially applies to all pending claims for VA 
benefits, and provides that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim.  Changes potentially relevant to this 
particular veteran's appeal include the establishment of 
specific procedures for advising him and his representative 
of information required to substantiate his claim and a 
broader VA obligation to obtain relevant records and advise 
him of the status of those efforts.

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the VCAA regarding his petition to reopen his previously 
denied claim for service connection for PTSD.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board is 
well aware that he was provided a VCAA letter in December 
2004 containing a brief explanation of VA's duty to assist 
and the type of evidence necessary to establish entitlement 
to service connection on the full merits.  But the RO failed 
to also inform him of the type of evidence needed to first 
reopen his previously denied claim for PTSD - which, as 
mentioned, is the threshold preliminary determination 
concerning this claim (as opposed to his claim for a nervous 
condition with major depression).  Only if there is new and 
material evidence will the Board, in turn, reach a merits 
adjudication of his PTSD claim.  So where, as here, the VCAA 
notice was deficient for this important reason, another VCAA 
letter must be issued to correct this procedural due process 
problem before the Board can decide the case.  
Cf. Huston v. Principi, 17 Vet. App. 195 (2003).  The Board 
cannot correct this procedural due process defect; rather, 
the RO must.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
his petition to reopen his previously 
denied, unappealed, claim of entitlement 
to service connection for PTSD; 
(b) inform him about the information and 
evidence that VA will seek to provide; 
(c) inform him about the information and 
evidence he is expected to provide; 
and (d) request or tell him to provide 
any evidence in his possession pertaining 
to this claim.  (Note:  the VCAA letter 
sent in December 2004 is insufficient 
because it concerned a claim for service 
connection on the merits, whereas, as 
mentioned, the veteran, in part, is 
trying to reopen his claim for PTSD based 
on new and material evidence).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See, too, Huston v. Principi, 17 
Vet. App. 195 (2003).

New and material evidence is not 
required, however, concerning the 
veteran's additional claim for 
service connection for a nervous 
condition and major depression since 
there is no finality concerning this 
other claim.  Consider though whether 
additional VCAA notice also is required 
to properly address this claim or 
whether, instead, the prior VCAA letter 
in December 2004 will suffice.

After issuing the additional VCAA notice, 
the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his petition to reopen.  
The RO should then obtain any referenced 
records and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

